PER CURIAM.
Holifield’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), following appellant’s conviction on two counts of lewd and lascivious assault and one count of battery on his daughter, contrary to sections 800.04 and 784.03, Florida Statutes. Having reviewed the record and appellant’s pro se brief, we affirm appellant’s judgment and sentence. We remand only for the correction of a scrivener’s error in the written judgment. On the battery charged in Count IV of the information, the court orally pronounced a sentence of 365 days. The written judgment mistakenly provides for a sentence of “1 year(s) 1 days,” a period in excess of the sentence orally announced and of the statutory limit of one year for this first degree misdemeanor. §§ 775.082(4), 784.03(2), Florida Statutes.
MINER, ALLEN and LAWRENCE, JJ., concur.